        Case 1:21-cv-00568-HBK Document 23 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY LEE FRANK,                                   Case No. 1:21-cv-00568-HBK
12                       Petitioner,                     ORDER DENYING PETITIONER’S MOTION
                                                         FOR APPOINTMENT OF COUNSEL
13            v.
                                                         (Doc. No. 20)
14    WARDEN, USP ATWATER,
15                       Respondent.
16

17          Petitioner Jimmy Lee Frank, a federal prisoner proceeding pro se, has pending a petition

18   for writ of habeas corpus under 28 U.S.C. § 2241. (Doc. No. 1). Petitioner moves for the

19   appointment of counsel. (Doc. No. 20). Petitioner requests the court to appoint counsel to

20   represent him because he has limited access to the law library and jailhouse lawyers, and he

21   believes the issues in his case are complex. (Id. at 1).

22          There is no automatic, constitutional right to counsel in federal habeas proceedings. See

23   Coleman v. Thompson, 501 U.S. 722, 752 (1991); Anderson v. Heinze, 258 F.2d 479, 481 (9th

24   Cir. 1958). The Criminal Justice Act, 18 U.S.C. § 3006A, however, authorizes this court to

25   appoint counsel for a financially eligible person who seeks relief under § 2241 when the “court

26   determines that the interests of justice so require.” Id. at § 3006A(a)(2)(B); see also Chaney v.

27   Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). Moreover, the Rules Governing Section 2254 Cases

28   in the United States District Courts require the court to appoint counsel: (1) when the court has
        Case 1:21-cv-00568-HBK Document 23 Filed 07/27/21 Page 2 of 2


 1   authorized discovery upon a showing of good cause and appointment of counsel is necessary for

 2   effective discovery; or (2) when the court has determined that an evidentiary hearing is warranted.

 3   Id. at Rs. 6(a) and 8(c).

 4            Here, Petitioner was able to file his habeas petition without the aid of counsel, and the

 5   Court finds that the claims raised therein do not appear to be complex. Further, the Court does

 6   not find the circumstances of this case indicate that appointed counsel is necessary to prevent due

 7   process violations. Based upon the record, the Court finds Petitioner has not demonstrated that

 8   appointment of counsel is necessary at this stage of the proceedings. Provided Petitioner meets

 9   the criteria set forth in 18 U.S.C. § 3006A, the Court will consider appointing counsel to represent

10   Petitioner if the Court later finds good cause to permit discovery or if the Court decides that an

11   evidentiary hearing is warranted in this matter. To the extent Petitioner’s limited access to the

12   law library or jailhouse lawyers and requires additional time to respond to a court-ordered

13   deadline, he may move for an extension of time.

14            Accordingly, it is ORDERED:

15            Petitioner’s motion for appointment of counsel (Doc. No. 20) is DENIED without

16            prejudice.

17

18
     Dated:      July 27, 2021
19                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
